Case 1:10-cr-10189-RGS Document 182 Filed 12/09/19 Page 1 of 3
AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations

 

 

 

Sheet 1
UNITED STATES DISTRICT COURT
District of Massachusetts
UNITED STATES OF AMERICA Judgment in a Criminal Case
Vv. (For Revocation of Probation or Supervised Release)
AYLIS DRYDEN Case No, 10-10189-RGS
USM No, 92752-038
James Krasnoo _
THE DEFENDANT: Defendant’s Attorney
Wi admitted guilt to violation of condition(s) H, Ul of the term of supervision.
“was found in violation of condition(s) count(s) | (C) after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
1 (C) You must not commit another federal, state, or local crime. 09/21/2019
: (continued) —
The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984,

1 The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30, daysofany |.
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 8730 1 1/08/2019
{| Date of Imposition of Judgment

Defendant’s Year of Birth: 1985 |

 
 

City and State of Defendant’s Residence: * Signature of Judge

Dorchester, Massachusetts

 

Honorable Richard G. Stearns

 

Name and Title of Judge

[2-4-14_

Date
Case 1:10-cr-10189-RGS Document 182 Filed 12/09/19 Page 2 of 3

AO 245D (Rev. 02/18) | Judgment in a Criminal Case for Revocations
Sheet 1A

 

 

Judgment—Page 2 of 3
DEFENDANT: AYLIS DRYDEN
CASE NUMBER: 10-10189-RGS

ADDITIONAL VIOLATIONS

Violation
Violation Number Nature of Violation Concluded

ll You must refrain from any unlawful use of a controlled substance. You must 09/09/2019

   

     

st within 15

the program.

 
Case 1:10-cr-10189-RGS Document 182 Filed 12/09/19 Page 3 of 3
AO 245D (Rev. 02/18) | Judgment in a Criminal Case for Revocations
Sheet 2— Imprisonment

 

 

Judgment — Page 3 of
DEFENDANT: AYLIS DRYDEN
CASE NUMBER: 10-10189-RGS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

18 months

CO The court makes the following recommendations to the Bureau of Prisons:

@ The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at O am O pm. on
O as notified by the United States Marshal.

 

C The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
Ol before 2 p.m. on
O as notified by the United States Marshal.

 

as notified by the Probation or Pretrial Services Office.

i

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
